Case 2:20-cv-03836-SJF-ARL Document 8 Filed 08/28/20 Page 1 of 24 PageID #: 55




                           UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NEW YORK

 EUGENE SCALIA,
 Secretary of Labor,
 United States Department of Labor,

                    Plaintiff,                        Consent Judgment

                        v.                            No. 20-cv-3836-SJF-ARL

 WEAVER RACING, INC.., d/b/a WEAVER
 RACING STABLE, INC., d/b/a WEAVER
 RACING STABLES INC., d/b/a GEORGE
 WEAVER RACING STABLE d/b/a
 GEORGE WEAVER RACING STABLE
 LLC, and GEORGE R. WEAVER, an
 individual,

                    Defendants.



                                   CONSENT JUDGMENT

       Plaintiff, EUGENE SCALIA, the Secretary of Labor, has filed his complaint and

Defendants WEAVER RACING, INC., d/b/a WEAVER RACING STABLES INC., d/b/a

GEORGE WEAVER RACING STABLE, d/b/a GEORGE WEAVER RACING STABLE LLC,

(“Corporate Defendant”), and GEORGE R. WEAVER (together, “Defendants”) appeared by

Counsel, waive their answer, and agree to the entry of this Consent Judgment without contest. By

executing this Consent Judgment, Defendants waive formal service of the summons and

complaint.

       Defendants acknowledge that they have notice of and understand the provisions of this

Consent Judgment; acknowledge their responsibilities pursuant to this Consent Judgment; and

acknowledge that they will be subject to sanctions in contempt of this Court if they fail to comply

with the provisions of this Consent Judgment.
Case
 Case2:20-cv-03836-SJF-ARL
      2:20-cv-03836-SJF-ARL Document
                             Document7-1
                                      8 Filed
                                         Filed08/28/20
                                               08/27/20 Page
                                                         Page22ofof24
                                                                    24PageID
                                                                       PageID#:#:56
                                                                                  32




      I.   Defendants admit that they violated sections 7, 11(c), 15(a)(2), and 15(a)(5) of the Fair

           Labor Standards Act of 1938, as amended (29 U.S.C. § 201 et seq.) (“the Act” or “the

           FLSA”) by failing to pay their employees overtime wages for all hours worked, and

           failing to make, keep, and preserve adequate and accurate records.

     II.   Defendants submit to the jurisdiction of this Court over them and over the subject

           matter of this action. Defendants admit that this Court has the authority to enter and

           enforce this Order and that this Court is the most appropriate venue for any enforcement

           action that may be required as a result of this Order.

    III.   Corporate Defendant admits that from at least August 1, 2015 through July 31, 2017

           (“the relevant time period”), it was an employer, within the meaning of Section 3(d) of

           the Act, 29 U.S.C. § 203(d), of groomers and hot walkers in, among other locations,

           Elmont and Saratoga, New York.

    IV.    Defendant George R. Weaver admits that during the relevant time period he was an

           employer, within the meaning of Section 3(d) of the Act, 29 U.S.C. § 203(d), of

           groomers and hot walkers in, among other locations, Elmont and Saratoga, New York.

     V.    During the relevant time period, Defendants admit that they failed to keep complete

           and accurate wage and hour records.

    VI.    During the relevant time period, Defendants admit that they failed to pay certain of

           their employees overtime at one and one-half times the regular hourly rate for certain

           hours in excess of forty per week.

    VII.   In a related administrative matter, the Administrator of the Wage and Hour Division of

           the U.S. Department of Labor (“Administrator”), pursuant to the H-2B provisions of

           the   Immigration     and   Nationality    Act    (INA),   as   amended,     8    U.S.C.




                                                 2
Case
 Case2:20-cv-03836-SJF-ARL
      2:20-cv-03836-SJF-ARL Document
                             Document7-1
                                      8 Filed
                                         Filed08/28/20
                                               08/27/20 Page
                                                         Page33ofof24
                                                                    24PageID
                                                                       PageID#:#:57
                                                                                  33




            §§ 1101(a)(15)(H)(ii)(b) et seq., 1184(c)(14), and regulations at 20 CFR Part 655,

            subpart A (2008), 20 CFR Part 655, subpart A (2015), and 29 CFR Part 503 (2015),

            determined that during the relevant time period Defendants also committed violations

            relating to certain USCIS Forms I-129, Petition for a Nonimmigrant Worker (I-129

            Petition), and Applications for Temporary Employment Certification filed under the

            2008 and 2015 regulations (ETA Form 9142B with Appendix B). These claims, for

            which the Administrator assessed back wages and civil monetary penalties (“CMPs”)

            separate and apart from the FLSA back wages and CMPs referenced elsewhere in this

            Consent Judgment, have been resolved through separate Consent Findings between the

            parties in the administrative matter pending before the DOL Office of Administrative

            Law Judges, captioned In re Administrator v. Weaver Racing Inc., No. 2020-TNE-

            00046.

       It is, therefore, upon motion of the attorneys for Plaintiff and for cause shown ORDERED

       that:

       1.   Defendants, their officers, employees, agents, and all persons acting or claiming to act

            in Defendants’ behalf and interest, be, and hereby are, permanently enjoined and

            restrained from violating the provisions of Sections 6, 7, 11(c), 15(a)(2), 15(a)(3), and

            15(a)(5) of the Fair Labor Standards Act of 1938, as amended (29 U.S.C. § 201 et seq.)

            (“the Act”), in any of the following manners:

               a. Defendants shall not, contrary to Section 6 of the Act, pay to any of their

                     employees who in any workweek are engaged in commerce or in the production

                     of goods for commerce, or employed in an enterprise engaged in commerce or

                     in the production of goods for commerce, within the meaning of the Act, wages




                                                  3
Case
 Case2:20-cv-03836-SJF-ARL
      2:20-cv-03836-SJF-ARL Document
                             Document7-1
                                      8 Filed
                                         Filed08/28/20
                                               08/27/20 Page
                                                         Page44ofof24
                                                                    24PageID
                                                                       PageID#:#:58
                                                                                  34




                at rates less than those which are now, or which may in the future become,

                applicable under Section 6 of the Act.

             b. Defendants shall not, contrary to Section 7 of the Act, employ any of their

                employees in any workweek for workweeks longer than the hours now, or

                which in the future become, applicable under Sections 7 and 15(a)(2) of the Act,

                unless the employees receive compensation for their employment in excess of

                the prescribed hours at rates not less than one and one-half times the employees’

                regular rates, as required by 29 C.F.R. Part 778.

             c. Defendants shall make, keep, and preserve adequate records of their employees

                and of the wages, hours, and other conditions and practices of employment

                maintained by them as prescribed by the Regulations issued pursuant to Section

                11(c) of the Act and found at 29 C.F.R. Part 516.

             d. Defendants shall not discharge or take any retaliatory action against an

                employee, including soliciting the repayment of overtime compensation paid to

                any employee under this Consent Judgment or otherwise, because the employee

                engaged in or is believed to have engaged in any of the following activities:

                    i. Discloses, protests, or threatens to disclose or protest, to a supervisor or

                       to a public agency, any activity, policy or practice of the employer or

                       another employer, with whom there is a business relationship, that the

                       employee reasonably believes is in violation of the Act or a rule or

                       regulation promulgated pursuant to the Act;

                    ii. Provides information to, or testifies before, any public agency or entity

                       conducting an investigation, hearing or inquiry into any alleged




                                              4
Case
 Case2:20-cv-03836-SJF-ARL
      2:20-cv-03836-SJF-ARL Document
                             Document7-1
                                      8 Filed
                                         Filed08/28/20
                                               08/27/20 Page
                                                         Page55ofof24
                                                                    24PageID
                                                                       PageID#:#:59
                                                                                  35




                         violation of the Act, or a rule or regulation promulgated pursuant to the

                         Act, by the employer or another employer with whom there is a business

                         relationship; or

                    iii. Objects to, or refuses to participate in any activity, policy or practice

                         which the employee reasonably believes is in violation of the Act, or a

                         rule or regulation promulgated pursuant to the Act.

              e. Defendants, along with their officers, agents, and managers, shall not tell any

                 of their employees not to speak to representatives of the United States

                 Department of Labor (“U.S. Department of Labor”), or tell any of their

                 employees to provide untruthful information to the U.S. Department of Labor

                 regarding the terms or conditions of their employment, or otherwise obstruct or

                 interfere with any investigative activities of the U.S. Department of Labor.

       2. Pursuant to the parties’ agreement that unpaid overtime back wages are owed and shall

          be paid to the employees listed on Exhibit A, which is attached hereto, in the amount

          of $75,166.83, plus an equal additional amount of liquidated damages for unpaid

          overtime of $75,166.83, and FLSA civil money penalties in the amount of $15,147.00,

          for a total amount of $165,480.66, it is ORDERED that Defendants and all persons

          acting on their behalf are enjoined and restrained from withholding the payment of

          $75,166.83 in unpaid overtime back wages due Defendants’ employees listed in Exhibit

          A. Further, Defendants shall pay a total of $75,166.83 in liquidated damages for unpaid

          overtime due Defendants’ employees listed in Exhibit A and $15,147.00 in civil money

          penalties for recordkeeping and overtime violations of the Act. These payments shall

          be made by Defendants in accordance with Section 3 of this Consent Judgment.




                                               5
Case
 Case2:20-cv-03836-SJF-ARL
      2:20-cv-03836-SJF-ARL Document
                             Document7-1
                                      8 Filed
                                         Filed08/28/20
                                               08/27/20 Page
                                                         Page66ofof24
                                                                    24PageID
                                                                       PageID#:#:60
                                                                                  36




       3. The provisions of this Consent Judgment relative to back wages payments, liquidated

           damages payments, and civil money penalties shall be deemed satisfied, when

           Defendants make full payment via www.pay.gov, as further set forth below:

              a. On or before September 8, 2020, Defendants shall make a payment in the

                  amount of the $150,333.66 in combined back wages and liquidated damages

                  due, as follows:

                              1. Go     to    https://pay.gov/public/form/start/77689032,      select

                                  “Continue to Form” and complete the required fields.

                                      a. The “BW Case Number” is Case No. 1912065.

                                      b. The “Date of Assessment” is the date of the Judgment.

              b. On or before September 8, 2020, Defendants shall make a payment in the

                  amount of $15,147.00 in assessed civil money penalties as follows:

                              1. Go     to    https://pay.gov/public/form/start/77734139,      select

                                  “Continue to Form” and complete the required fields.

                                      a. The “CMP Case Number” is Case No. 1912065.

                                      b. The “Date of Assessment” is the date of the Judgment.

    4. The Secretary shall allocate and distribute the back wages, and the liquidated damages

       described in Section 3, less any legally required deductions, to the persons named in the

       attached Exhibit A, or to their estates if that be necessary, in his sole discretion, and any

       money not so paid within a period of three years from the date of its receipt, because of an

       inability to locate the proper persons or because of their refusal to accept it, shall then be

       deposited in the Treasury of the United States, as miscellaneous receipts, pursuant to 29

       U.S.C. § 216(c). Defendants remain responsible for paying the employers’ share of any




                                                 6
Case
 Case2:20-cv-03836-SJF-ARL
      2:20-cv-03836-SJF-ARL Document
                             Document7-1
                                      8 Filed
                                         Filed08/28/20
                                               08/27/20 Page
                                                         Page77ofof24
                                                                    24PageID
                                                                       PageID#:#:61
                                                                                  37




       applicable taxes to the appropriate local, state, and federal revenue authorities.

    5. Within 30 calendar days of the date of entry of this Consent Judgment, Defendants shall

       provide the Secretary the social security number, if such is available, and all known

       addresses and phone numbers of each former or current employee listed in Exhibit A.

    6. Defendants, and anyone acting on their behalf, shall not in any way directly or indirectly,

       demand, require or accept any of the back wages or liquidated damages from any person

       listed on Exhibit A. Defendants, and anyone acting on their behalf, shall not threaten or

       imply that adverse action will be taken against any person because of his or her receipt of

       funds due under the provisions of this Consent Judgment or the Act. Violation of this

       Section may subject Defendants to equitable and legal damages, including punitive

       damages and civil contempt.

    7. Within 15 days of the entry of this Consent Judgment, Defendants shall display in

       conspicuous places throughout each of their establishments for their employees’ viewing

       the poster “Employee Rights Under the Fair Labor Standards Act” in Spanish and English

       issued by, and available on the website of, the U.S. Department of Labor (currently

       available at https://www.dol.gov/agencies/whd/posters). Within 15 days of the entry of this

       Consent Judgment, Defendants shall also display in conspicuous places throughout each of

       their establishments for their employees’ viewing the factsheet “Overtime Pay

       Requirements of the FLSA,” in Spanish and English issued by, and available on the website

       of,     the     U.S.     Department        of     Labor.      (currently     available   at

       https://www.dol.gov/sites/dolgov/files/WHD/legacy/files/whdfs23.pdf;

       https://www.dol.gov/sites/dolgov/files/WHD/legacy/files/whdfs23span.pdf). Defendants

       shall maintain these postings permanently.




                                                 7
Case
 Case2:20-cv-03836-SJF-ARL
      2:20-cv-03836-SJF-ARL Document
                             Document7-1
                                      8 Filed
                                         Filed08/28/20
                                               08/27/20 Page
                                                         Page88ofof24
                                                                    24PageID
                                                                       PageID#:#:62
                                                                                  38




    8. Defendants shall distribute Spanish and English copies of the flyer entitled “Employee

       Rights under the Fair Labor Standards Act” (attached hereto as Exhibit B) and the factsheet

       entitled “Overtime Pay Requirements of the FLSA” (attached hereto as Exhibit C) to each

       current employee within 30 calendar days of the date of entry of this Consent Judgment.

       Thereafter, Defendants shall provide the current versions (as issued and updated by the

       U.S. Department of Labor and currently available on the Department’s website at the links

       referenced in the Section) of the “Employee Rights under the Fair Labor Standards Act”

       poster and the “Overtime Pay Requirements of the FLSA” factsheet to any new employee

       who is hired by Defendants within three years following entry of this Consent Judgment,

       at the time of the employee’s hire.

    9. Defendants shall implement the following provisions to ensure their compliance with the

       Act:

              a. Internal Controls. Defendants shall designate a human resources manager or

                  bookkeeper (“Compliance Officer”) to serve as point person for pay practice

                  compliance, including but not limited to the Act’s requirement that Defendants’

                  non-exempt employees, including non-exempt H-2B employees, are paid

                  premium pay, at a rate of time and one-half their regular rate, for the hours they

                  work in excess of 40 in a workweek, and the Act’s requirement that Defendants

                  maintain accurate hours of their employees’ work.

                      i. Defendants shall designate the Compliance Officer within 60 days from

                          the date of entry of this Judgment, and shall maintain the position of

                          Compliance Officer for a minimum of three years following the entry

                          of this Judgment.




                                                8
Case
 Case2:20-cv-03836-SJF-ARL
      2:20-cv-03836-SJF-ARL Document
                             Document7-1
                                      8 Filed
                                         Filed08/28/20
                                               08/27/20 Page
                                                         Page99ofof24
                                                                    24PageID
                                                                       PageID#:#:63
                                                                                  39




                   ii. The Compliance Officer must have payroll or human resources

                       experience, familiarity with this Judgment and the Act, and familiarity

                       with the wage-related requirements of the H-2B provisions of the INA

                       and any Temporary Employment Certifications filed by Defendants

                       pursuant to those H-2B provisions.

                   iii. Within 30 days of designation of the Compliance Officer, Defendants

                       shall provide a written description of the Compliance Officer’s

                       responsibilities to the Compliance Officer, and the Compliance Officer

                       shall sign a written certification that they have read and understood this

                       Consent Judgment and their responsibilities as related to this Consent

                       Judgment.

                   iv. For a three-year period following the entry of this Judgment, Defendants

                       will provide the Secretary with the name of the designated Compliance

                       Officer and a copy of the signed certification described in section 9a(iii)

                       within 10 days of a written request by the Secretary.

             b. Timekeeping and Payroll. Defendants shall implement and utilize an

                electronic timekeeping system to ensure that all hours worked by all non-

                exempt employees at each of Defendants’ locations are recorded accurately.

                    i. Defendants shall complete installation of the electronic timekeeping

                       system at each of Defendants’ locations within 60 days from the date

                       of entry of this Judgment.

                   ii. Within 30 days of the installation of the electronic timekeeping system

                       or 14 days of employees’ arrival at their place of employment,




                                              9
Case
 Case2:20-cv-03836-SJF-ARL
      2:20-cv-03836-SJF-ARL Document
                             Document7-1
                                      8 Filed
                                         Filed08/28/20
                                               08/27/20 Page
                                                         Page10
                                                              10ofof24
                                                                     24PageID
                                                                        PageID#:#:64
                                                                                   40




                        whichever is later, Defendants at their expense will provide training for

                        all employees on the proper use of the electronic timekeeping system in

                        languages understandable to the employees (including but not limited to

                        English and Spanish) and will pay employees for that training time in

                        compliance with the Act.

                   iii. Defendants shall not edit or alter employees’ hours worked in the

                        timekeeping system in any way that does not accurately reflect

                        employees’ actual hours worked.

                    iv. Defendants shall not request, require, or otherwise cause employees to

                        perform work “off the books” (not recorded in the timekeeping system).

                    v. If employees perform any work for Defendants before or after

                        employees’ scheduled shifts or perform any work for Defendants not

                        recorded in the timekeeping system, Defendants shall ensure that such

                        time is recorded in accordance with the Act and 29 C.F.R. Part 516, and

                        is compensated by Defendants in accordance with the Act.

                    vi. Defendants shall pay wages to employees based on the hours they work

                        during each applicable pay period, including any applicable overtime

                        premium, in accordance with the Act and its implementing regulations,

                        including but not limited to 29 C.F.R. Part 775 and Part 778.

                   vii. In the event that the electronic timekeeping system is temporarily

                        nonoperational, Defendants shall use other means for keeping accurate

                        records of all hours worked by their employees in accordance with the

                        Act and 29 C.F.R. Part 516.




                                             10
Case
 Case2:20-cv-03836-SJF-ARL
      2:20-cv-03836-SJF-ARL Document
                             Document7-1
                                      8 Filed
                                         Filed08/28/20
                                               08/27/20 Page
                                                         Page11
                                                              11ofof24
                                                                     24PageID
                                                                        PageID#:#:65
                                                                                   41




              c. Training for Defendants’ assistant trainers, forepersons, and other
                 supervisors.

                     i. Within 60 days of entry of the Consent Judgment, Defendants shall train

                        all of their assistant trainers, forepersons, and any other supervisory

                        employees or employees with responsibilities for overseeing

                        employees’ hours worked, on how to properly record hours worked,

                        how to calculate and record breaks and meal periods, what constitutes

                        compensable time under the Act, the minimum wage and overtime

                        provisions of the Act, the wage-related requirements of the H-2B

                        provisions of the INA, and on the rights of workers to engage in

                        activities protected by the Act without fear of retaliation.        For a

                        minimum of three years following the entry of the Consent Judgment

                        Defendants agree to provide the same training to all newly hired or

                        newly promoted assistant trainers, forepersons, and any other

                        supervisory employees or employees with responsibilities for

                        overseeing employees’ hours worked, within 60 days of their start date

                        in such positions. Any employee who is rehired will be considered a

                        new hire for the purposes of the training requirements set forth in this

                        Section.

                    ii. For a period of three years from the entry of this Consent Judgment,

                        Defendants shall maintain a log of training certifications for all training

                        provided pursuant to Section 9c(i), signed by the employees receiving

                        such training. Defendants shall produce the log to the Secretary within

                        ten days of the Secretary’s written request.



                                              11
Case
 Case2:20-cv-03836-SJF-ARL
      2:20-cv-03836-SJF-ARL Document
                             Document7-1
                                      8 Filed
                                         Filed08/28/20
                                               08/27/20 Page
                                                         Page12
                                                              12ofof24
                                                                     24PageID
                                                                        PageID#:#:66
                                                                                   42




                The Clerk of the Court is directed to close the case.

              August 28,

                                                 /s/ Sandra J. Feuerstein
Case
 Case2:20-cv-03836-SJF-ARL
      2:20-cv-03836-SJF-ARL Document
                             Document7-1
                                      8 Filed
                                         Filed08/28/20
                                               08/27/20 Page
                                                         Page13
                                                              13ofof24
                                                                     24PageID
                                                                        PageID#:#:67
                                                                                   43




              NADIA M. PERVEZ, ESQ.
              Pervez & Rehman, P.C.
              68 South Service Road, Suite 100
              Melville, New York 11747
              Phone: 631-427-0700
              npervez@pervezrehman.com
              Attorneys for Defendants




                                            13
Case
 Case2:20-cv-03836-SJF-ARL
      2:20-cv-03836-SJF-ARL Document
                             Document7-1
                                      8 Filed
                                         Filed08/28/20
                                               08/27/20 Page
                                                         Page14
                                                              14ofof24
                                                                     24PageID
                                                                        PageID#:#:68
                                                                                   44
Case
 Case2:20-cv-03836-SJF-ARL
      2:20-cv-03836-SJF-ARL Document
                             Document7-1
                                      8 Filed
                                         Filed08/28/20
                                               08/27/20 Page
                                                         Page15
                                                              15ofof24
                                                                     24PageID
                                                                        PageID#:#:69
                                                                                   45




                 Scalia v. Weaver Racing Inc., et ano., 20-cv-3836-SJF-ARL
                               Consent Judgment - Exhibit A

                                                         Liquidated Damages
                                         Back Wages               for Unpaid       Total - BW
        Employee Name                          (BW)          Overtime 1 (LD)          and LD
      1 Adrian G. Rodriguez                $1,003.12                $1,003.12       $2,006.24
      2 Antonio Hernandez                     $11.17                   $11.17          $22.34
        Carlos Alberto Rodriguez
      3
        Hernandez                             $393.72                  $393.72         $787.44
      4 Carlos Cruz                           $169.72                  $169.72         $339.44
      5 Christian Martinez                    $107.14                  $107.14         $214.28
      6 Diego G. Juarez                        $18.87                   $18.87          $37.74
      7 Eduardo Becerra Lopez               $1,311.40                $1,311.40       $2,622.80
      8 Eduardo Garcia                         $53.58                   $53.58         $107.16
      9 Eduardo Rodriguez                   $2,686.47                $2,686.47       $5,372.94
     10 Elias Olmedo Damian                 $1,849.09                $1,849.09       $3,698.18
     11 Enrique Garcia Alvarado               $793.32                  $793.32       $1,586.64
     12 Felipe Cortes                         $478.51                  $478.51         $957.02
     13 Floridalma Perez                      $375.80                  $375.80         $751.60
     14 Gilberto Rodriguez Garcia           $2,590.92                $2,590.92       $5,181.84
     15 Guillermo Garcia Cardenas             $677.78                  $677.78       $1,355.56
     16 Guillermo Torres Rodriguez          $2,039.83                $2,039.83       $4,079.66
     17 Gustavo De Jesus Martinez             $362.89                  $362.89         $725.78
     18 Hernan Castro                           $6.30                    $6.30          $12.60
     19 J. Doe 1                              $667.98                  $667.98       $1,335.96
     20 J. Doe 2                              $333.60                  $333.60         $667.20
     21 James McPherson                       $267.90                  $267.90         $535.80
     22 Jesus Moreno                        $3,608.95                $3,608.95       $7,217.90
     23 Jesus Perez                         $2,818.28                $2,818.28       $5,636.56
     24 Jorge Garcia                        $1,108.75                $1,108.75       $2,217.50
     25 Jose Alfredo Hernandez              $1,916.90                $1,916.90       $3,833.80
     26 Jose Castro                         $1,462.09                $1,462.09       $2,924.18


 1
   As set forth in the body of this Consent Judgment, liquidated damages are part of the total
 restitution agreed by the parties as owed, pursuant to 29 U.S.C. §§ 216(c) and 217, to the
 employees listed on this Exhibit A. The liquidated damages are “‘compensation to the
 employee[s] occasioned by the delay in receiving wages due caused by the employer[s’]
 violation of the FLSA.’” United States v. Sabhnani, 599 F.3d 215, 260 (2d Cir. 2010) (quoting
 Herman v. RSR Sec. Servs. Ltd., 172 F.3d 132, 142 (2d Cir. 1999)); see also Irizarry v.
 Catsimatidis, 722 F.3d 99, 117 (2d Cir. 2013) (noting that the statutory purpose of liquidated
 damages is to “remunerate aggrieved employees”); Brooklyn Sav. Bank v. O’Neil, 324 U.S. 697,
 707 (1945) (“[T]he liquidated damage provision is not penal in its nature, but constitutes
 compensation for the retention of [employees’] pay” necessary “to insure restoration of the
 worker[s]”).


                                               15
Case
 Case2:20-cv-03836-SJF-ARL
      2:20-cv-03836-SJF-ARL Document
                             Document7-1
                                      8 Filed
                                         Filed08/28/20
                                               08/27/20 Page
                                                         Page16
                                                              16ofof24
                                                                     24PageID
                                                                        PageID#:#:70
                                                                                   46




                                                     Liquidated Damages
                                       Back Wages             for Unpaid    Total - BW
         Employee Name                       (BW)        Overtime 1 (LD)        and LD
    27   Jose Garcia                     $3,088.02              $3,088.02     $6,176.04
    28   Jovany Juarez Gutierrez         $1,220.64              $1,220.64     $2,441.28
    29   Juan Oseguera                     $203.94                $203.94       $407.88
    30   Juan Pablo Ortega Hernandez       $950.70                $950.70     $1,901.40
    31   Juan Rico                          $69.49                 $69.49       $138.98
    32   Julio C. Castro Garcia          $3,219.27              $3,219.27     $6,438.54
    33   Laura Jimenez                     $560.05                $560.05     $1,120.10
    34   Lucio A. Gayosso Rosillo        $1,685.12              $1,685.12     $3,370.24
    35   Luis A. Ruiz Torres             $3,740.33              $3,740.33     $7,480.66
    36   Luis Fernandez                  $4,493.06              $4,493.06     $8,986.12
    37   Luis Guillen                    $1,944.29              $1,944.29     $3,888.58
    38   Luis Moreno                     $2,964.19              $2,964.19     $5,928.38
    39   Luis Torres Garcia                $221.41                $221.41       $442.82
    40   Marco Rodriguez                 $3,887.37              $3,887.37     $7,774.74
    41   Maria Beatrice Hernandez        $1,674.79              $1,674.79     $3,349.58
    42   Maria Lopez                       $133.95                $133.95       $267.90
    43   Mario Castro                    $3,683.09              $3,683.09     $7,366.18
    44   Mauricio G. Alvarado            $3,877.62              $3,877.62     $7,755.24
    45   Miguel Perez                    $2,729.97              $2,729.97     $5,459.94
    46   Otto Garcia                        $44.65                 $44.65        $89.30
    47   Pedro Fragoso-Perez               $231.01                $231.01       $462.02
    48   Pedro Morales                     $520.55                $520.55     $1,041.10
    49   Pedro Rivera Oliver             $2,123.13              $2,123.13     $4,246.26
    50   Rhadames Tejada Duran             $115.52                $115.52       $231.04
    51   Ramiro Mendoza                  $1,234.55              $1,234.55     $2,469.10
    52   Rasheed Pinnock                    $54.03                 $54.03       $108.06
    53   Ricardo Becerra Mujica            $289.50                $289.50       $579.00
    54   Roberto Bravo                     $307.87                $307.87       $615.74
    55   Ruben Garcia-Rodriguez             $18.87                 $18.87        $37.74
    56   Sandra Ramirez                    $712.37                $712.37     $1,424.74
    57   V. Martinez                       $104.46                $104.46       $208.92
    58   Victor Lopez                      $550.83                $550.83     $1,101.66
    59   Victor Perez Cruz               $1,398.11              $1,398.11     $2,796.22
         Total                          $75,166.83             $75,166.83   $150,333.66




                                           16
Case
 Case2:20-cv-03836-SJF-ARL
      2:20-cv-03836-SJF-ARL Document
                             Document7-1
                                      8 Filed
                                         Filed08/28/20
                                               08/27/20 Page
                                                         Page17
                                                              17ofof24
                                                                     24PageID
                                                                        PageID#:#:71
                                                                                   47




                Scalia v. Weaver Racing Inc., et ano., 20-cv-3836-SJF-ARL
                              Consent Judgment – Exhibit B
Case 2:20-cv-03836-SJF-ARL Document 8 Filed 08/28/20 Page 18 of 24 PageID #: 72
Case 2:20-cv-03836-SJF-ARL Document 8 Filed 08/28/20 Page 19 of 24 PageID #: 73
Case
 Case2:20-cv-03836-SJF-ARL
      2:20-cv-03836-SJF-ARL Document
                             Document7-1
                                      8 Filed
                                         Filed08/28/20
                                               08/27/20 Page
                                                         Page20
                                                              20ofof24
                                                                     24PageID
                                                                        PageID#:#:74
                                                                                   50




                Scalia v. Weaver Racing Inc., et ano., 20-cv-3836-SJF-ARL
                             Consent Judgment – Exhibit C
Case 2:20-cv-03836-SJF-ARL Document 8 Filed 08/28/20 Page 21 of 24 PageID #: 75
Case 2:20-cv-03836-SJF-ARL Document 8 Filed 08/28/20 Page 22 of 24 PageID #: 76
Case 2:20-cv-03836-SJF-ARL Document 8 Filed 08/28/20 Page 23 of 24 PageID #: 77
Case 2:20-cv-03836-SJF-ARL Document 8 Filed 08/28/20 Page 24 of 24 PageID #: 78
